     Case 2:17-cv-02134-APG-BNW Document 53 Filed 01/21/20 Page 1 of 2



 1   DUSTIN L. CLARK
     Nevada Bar No. 10548
 2   E-mail: dclark@nevadafirm.com
     HOLLEY DRIGGS WALCH
 3   FINE PUZEY STEIN & THOMPSON
 4   400 South Fourth Street, Third Floor
     Las Vegas, Nevada 89101
 5   Telephone: (702) 791-0308
     Facsimile: (702) 791-1912
 6   Attorneys for Plaintiff Edward B. Douglas
 7
                                   UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
      EDWARD B. DOUGLAS, an individual,                          Case No. 2:17-cv-02134-APG-BNW
10
                           Plaintiff,                          STIPULATION AND PROPOSED
11
                                                                ORDER TO EXTEND TIME TO
          v.                                                 RESPOND TO MOTION TO RE-OPEN
12
                                                                  DISCOVERY [ECF No. 51]
13    DREAMDEALERS USA, LLC d/b/a Exotics
      Racing, a Nevada limited liability company,                          (First Request)
14    DAVID PERISSET, an individual, and
      ROMAIN THIEVIN, an individual,
15
                           Defendants.
16

17
               Plaintiff, EDWARD B. DOUGLAS (“Plaintiff”), and Defendants, DREAMDEALERS
18
     USA, LLC, DAVID PERISSET, and ROMAN THIEVIN (collectively “Defendants”), hereby
19
     agree and stipulate to extend by two days the time for Plaintiff to respond to Defendants’ Motion
20
     to Re-open Discovery, ECF No. 51, from the current deadline of January 21, 2020 up to and
21
     including January 23, 2020. This is the first request to extend the time for Plaintiff to respond to
22
     Defendants’ Motion to Re-open Discovery, which was filed on January 7, 2020.
23
               Good cause exists to grant this stipulation and extend the response deadline by two days.
24
     In particular, Plaintiff has been out of state attending medical appointments with his wife as she
25
     seeks treatment related to breast cancer and a traumatic brain injury. Plaintiff has also been out of
26
     state taking care of an elderly family member facing significant medical issues and requiring end-
27

28
     Case 2:17-cv-02134-APG-BNW Document 53 Filed 01/21/20 Page 2 of 2



 1   of-life care. Accordingly, the requested extension is sought in good faith and not for purposes of

 2   undue delay.

 3    DATED: January 21, 2020                        DATED: January 21, 2020

 4    Respectfully submitted,                        Respectfully submitted,
 5    CLARK LAW COUNSEL PLLC                         LITTLER MENDELSON, P.C.
 6
       /s/ Dustin L. Clark                            /s/ Marcus B. Smith
 7    Dustin L. Clark                                Wendy M. Krincek
      Attorney for Plaintiff                         Marcus B. Smith
 8                                                   Attorney for Defendants
 9
10

11                                                IT IS SO ORDERED.

12

13
                                                  ______________________________________
14                                                UNITED STATES MAGISTRATE JUDGE

15
                                                         1/22/2020
16                                                DATED:_______________________________
17

18

19

20

21

22

23

24

25

26

27

28

                                                   -2-
